Citation Nr: 0716297	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-02 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
loss of use of a kidney.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in March 2007; a 
transcript is of record. 

At the veteran's videoconference in March 2007, the veteran 
submitted additional evidence; this evidence has been 
reviewed by the undersigned.  The veteran has waived initial 
RO consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2007).  Consequently, the Board may proceed with the 
adjudication of this claim.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that the 
veteran's loss of use of a kidney was due to VA medical fault 
or to an unforeseeable event.



CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the loss 
of use of a kidney have not been met.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.358 (2006).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in June 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to compensation under 38 U.S.C. § 1151.  
The RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also requested that the veteran send any 
evidence in his possession that pertained to the claim.   

In correspondence dated in February 2007, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  

It is pointed out that because full, adequate statutory 
notice in this case was not provided prior to the initial 
adjudication denying this claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Here, the Board finds that any defect 
with respect to the timing of this notice was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the claim was readjudicated thereafter, 
and the veteran has not been prejudiced thereby.  The content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (other than the 
fact that notice as to the assignment of an effective date 
and evaluation was not provided prior to any such 
readjudication).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA correspondence.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  The 
RO also requested and obtained private medical records from 
the Cardiovascular Clinic, Valley View Regional Hospital, 
Integris Baptist Medical Center, and Purcell Municipal 
Hospital on the veteran's behalf.  The veteran also had a 
hearing before the undersigned in March 2007.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria

The United States Code provides that in certain 
circumstances, veterans may be compensated for disabilities 
resulting from VA medical treatment.  In general, when a 
veteran experiences additional disability as the result of 
hospital care, medical or surgical treatment, or examination 
furnished by VA, disability compensation shall be awarded in 
the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2006).

For claims filed on or after October 1, 1997, the provisions 
of 38 U.S.C.A. § 1151 provide that when there is no willful 
misconduct by a veteran, disability resulting from VA 
hospital care furnished to the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care or (B) an event which is 
not reasonably foreseeable.  The veteran filed his claim in 
October 2003.  Accordingly, the post October 1, 1997 version 
of the law and regulation must be applied.  See VAOPGCPREC 
40- 97.


Analysis

The veteran claims, including in testimony provided during 
the March 2007 hearing, that he suffers from the loss of use 
of a kidney as a result of VA's failure to diagnose cancer in 
a timely manner.  The veteran claims that he presented to VA 
healthcare providers with complaints of various pains 
throughout his body over a period of many years.  The veteran 
claims that VA medical personnel ignored his complaints and 
that because of this, he has suffered from the loss of use of 
his kidney.  

The medical evidence shows that in December 2002, the veteran 
presented to the Valley View Regional Hospital (Valley View) 
emergency room (ER) with complaints of chest pain.  According 
to the history and physical from Valley View, the veteran 
presented to the ER with complaints of chest pain that began 
on "Saturday."  According to a discharge summary, dated in 
December 2002, the veteran was discharged with diagnoses of 
chest pain syndrome, diabetes mellitus, and hypertension.  
The veteran was instructed to follow up with the VAMC.  

In January 2003, the veteran was again treated for chest 
pain.  Hospital records from Integris Baptist Medical Center 
showed that the veteran came to that hospital with discomfort 
in the mid epigastric and lower chest area that he said had 
existed for several weeks.  The veteran was found to have a 
hydronephrotic right kidney.  The veteran was admitted and a 
urologist, Dr. W.M., performed a cystoureteroscopy and 
retrograde.  This procedure revealed a transitional cell 
tumor in the distal right ureter.  In March 2003, Dr. W.M. 
performed a distal right ureterectomy with reimplantation.  
In a letter dated in May 2003, Dr. W.M. indicated that the 
veteran may not recover from what he described as "long 
term" obstruction of the right kidney.  

The VAMC treatment records that have been associated with the 
claims file date from June 1997 to November 2006.  The Board 
has reviewed these treatment records but finds no evidence of 
fault on behalf of VA medical treatment providers in regards 
to the veteran's permanent kidney damage.  The earliest 
record of complaints of chest pain found in VAMC treatment 
records appeared in a primary care treatment note dated in 
June 2001.  In that note, a Physician's Assistant - Certified 
(PA-C), reported that the veteran had reported being seen at 
another facility for chest pain on June 11, 2001 and that a 
myocardial infarct had been ruled out.  Thus, that notation 
was only in reference to the veteran's report of treatment at 
a different facility; the treatment note did not reflect that 
the veteran had chest pains at that time or that the symptoms 
were ongoing.  The VAMC treatment records were otherwise 
negative for references to complaints of pains in the chest 
or throughout the body as the veteran claimed.

The medical records from Valley View and Integris Baptist 
Medical Center also failed to show that the veteran had 
experienced the symptoms associated with his kidney disorder 
on numerous occasions over a period of years.  While Dr. 
W.M.'s description of the kidney obstruction as "long term" 
indicated that the condition may have existed for quite some 
time, when the veteran initially sought treatment for what 
was ultimately diagnosed as kidney obstruction, he told his 
providers that he had only had symptoms for several weeks.  
This evidence does not support the veteran's claim that he 
presented similar complaints to VA treatment providers over a 
period of many years.

In conclusion, the competent medical evidence does not 
demonstrate or suggest that the veteran's kidney condition is 
due to VA's carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault, or that the 
veteran's kidney condition was not reasonably foreseeable.  
See 38 U.S.C.A. § 1151 (West 2002 & Supp. 2006).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
loss of use of a kidney is denied.



____________________________________________
J. A. MARKEY	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


